Case: 1:20-cv-06006 Document #: 1-44 Filed: 10/08/20 Page 1 of 2 PagelD #:408

AFFIDAVIT OF RAYMOND N. ERVIN

Raymond Nathaniel Ervin, on oath, states:
1. | currently reside at 331 Springside Lane, Buffalo Grove, Lake County, Illinois 60089.

2. On or about May 2011 | was contacted by telephone by a female agent of the Illinois
Department of Healthcare and Family Services Division of Child Support Services,
wherein | acknowledged receipt of their notice to me earlier that month.

3. In response to the agent’s inquiry as to my delinquency of an amount of or about
$330,055.25 and why | had not been paying my child support | cordially provided the
following answers:

a.) That the order upon which the claim was made was a fraudulent attempt by Sarina
Ervin to shield her from Parental Kidnapping and Child Abduction charges.

b.) That the Order that the agent referenced was not in compliance with UIFSA and that
Sarina Ervin is a Canadian citizen who doesn’t reside in the United States nor do the
children and do not have a relationship with Illinois.

c.) That the Order was based on bogus income data and that | had never made more
than about $20,000/year and that | was presently unemployed and permanently disabled
by a broken neck.

d.) That my children had benefit of an irrevocable childcare trust that regularly provided
for them and that | had paid child support in the amount of $1,083.60/month until | broke
my neck in October 2004.

e.) That | was amenable to having the State of Illinois put a child support order in place
based of my Social Security and Federal Income Tax records and would at the very least
comply with Illinois law by paying the minimum despite my present situation.

4. The agent stated that she was shocked and unaware of this information and would have
to refer the matter to her supervisor.

5, | then gave her the contact information for Ms. Gwen Barlow, Esq. and we politely
concluded the conversation.

6. Further, Affiant sayeth nothing.

Under penalties as provided by the law pursuant to Section 1-109 of the Code of Civil
Procedure, the undersigned certifies that the statements set forth in this instrument are true and
correct, except as to matters therein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that the undersigned verily believes that same to

&
Raymond N. Ervin 7 Date
Case: 1:20-cv-06006 Document #: 1-44 Filed: 10/08/20 Page 2 of 2 PagelD #:409

AFFIDAVIT OF GWENDOLYN BARLOW ERVIN

Gwendolyn Barlow Ervin, on oath, states:

1. | currently reside at 331 Springside Lane, Buffalo Grove, Lake County, Illinois 60089.
2. | am a licensed attorney in the State of Illinois, Number 6274519.
3. | was one of the attorneys who represented Raymond N. Ervin in Sarina Ervin vs.

Raymond Ervin, Case No. 04 D 1943.

4, | was contacted by an agent of The Illinois Department of Healthcare and Family
Services, Division of Child Support Services (“Agency”) in May 2011 who explained that
the Agency had been requested by Sarina Ervin to collect child support payments from
Raymond Ervin.

5. The Agent explained that she had been in contact via phone and email several times
with Sarina Ervin who complained that she could no longer contact her former attorney
to handle the matter because she had an outstanding bill of $350,000 and the attorney
refused to represent her or take her calls. The Agent indicated that Sarina was rude and
demanding each time that she communicated with her because the Agency was not
acting quickly enough.

6. | explained that Mr. Ervin had broken his neck in 2004 and was disabied and
unemployed.

7. The Agent further stated that upon investigation, the Agency found that Raymond N.
Ervin only received unemployment compensation from the State of Illinois at the time
and had no other source of income because he was not working. She added that the
monthly unemployment payment would be insufficient to satisfy the monthly child
support payment in the order supplied by Sarina Ervin. She noted the inconsistency in
the requested monthly payment and the total amount stated in delinquency. She closed
by stating that the Agency would not be pursuing collection of the child support as Mr.
Ervin lacked the funds to pay, based on the outcome of their investigation.

8. Based on the Income Withholding For Support Notice dated May 11, 2011 from the
Agency, the monthly support was listed as $1,083.60, which would compute to 304
months or 25.4 years of child support. Mr. Ervin was current on child support payments
until he broke his neck in 2004; so it unclear how this was computed. In addition, the
amount stated in the Order from Canada and the Third Party Respondent Citation is
listed as $5,418.00 per month; over five times the amount designated by the State of
Illinois.

9. To this date, | have not been contacted any further by the Agency.

10. Further, Affiant sayeth nothing.

Under penalties as provided by the law pursuant to Section 1-109 of the Code of Civil
Procedure, the undersigned certifies that the statements set forth in this instrument are true and

correct, except as to matters therein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that the undersigned verily believes that same to

be fe.
Lule Evora, turf Foto) Z

Gwendolyh Barlow Ervin Date 7
